53 N.Y.2d 957 (1981)
The People of the State of New York, Appellant,
v.
Joseph Perri, Respondent.
Court of Appeals of the State of New York.
Argued May 1, 1981.
Decided June 2, 1981.
Eugene Gold, District Attorney (Alan D. Rubinstein of counsel), for appellant.
Barry Gene Rhodes for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed for reasons stated in the opinion by Justice CHARLES MARGETT at the Appellate Division (72 AD2d 106).